Excess profits tax; carry-back. Plaintiff entitled to recover. Opinion 124 C. Cls. 33.
In this case, on the mandate of the Supreme Court, the following order was entered:
*804ORDER
This case comes before the court on decision and remand of the Supreme Court; and it appearing that on November 4, 1952, this court on the basis of an opinion of that date entered judgment for plaintiff in the amount of $148,841.72, together with interest as provided by law, and that the Supreme Court in an opinion on May 23, 1955, reversed that judgment,
It is ordered this sixth day of July, 1955, that in conformity with the decision and remand of the Supreme Court, the judgment heretofore entered by this court is vacated and withdrawn and plaintiff’s petition is dismissed.
By the Court.
Marvin Jones, Chief Judge.